Citation Nr: 1646598	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an incisional hernia.

2.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease. 

3.  Entitlement to an initial compensable disability rating for abdominal scar, status post hiatal hernia repair.

4.  Entitlement to special monthly compensation based on the need for aid and attendance, or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011, rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in October 2012.  The RO issued a statement of the case (SOC) in June 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Some history is instructive in this case.  As noted in the 2011 rating action on appeal, the Veteran's 1971 service treatment records show the presence of hiatal hernia with reflux.  The hernia was surgically repaired in 1981, resulting in a 49 cm by 1 cm scar.  Both the hiatal hernia with reflux, as well as the surgical scar have been service connected.  

Records dated in 1995 show at that time, the Veteran had a cecal resection for cecal adenoma and a cholecystectomy.  This apparently resulted in 23 cm. midline scar, which would appear to be distinct from the hiatal hernia repair scar.  

The Veteran presently seeks service connection for an incisional hernia and neither he nor the records that have been obtained make clear which incisional scar has herniated.  As it happens, it also does not appear that the RO attempted to obtain the records of the private hospital at which the Veteran indicated his incisional hernia was recently treated.  It would seem these records would likely identify the incisional hernia at issue with more precision.  These records should be sought.  

With respect to the remaining issues on appeal, it is not possible to properly evaluate the scar that is service connected, until its current characteristics and symptoms (as opposed to those of any other surgical scar) become clear.  In addition to reviewing the records from the private hospital at which the Veteran was apparently treated for an incisional hernia, a current examination of the service connected scar should be accomplished, to properly understand its appearance and any impairment it may produce.   

Regarding the hiatal hernia itself, the Veteran has reported its symptoms have worsened since he was last examined for VA purposes in connection with that issue, in 2011.  In these circumstances, a more current examination that addresses the impairment attributed to the hiatal hernia should be conducted.  

As to the special monthly compensation issue, because of the impact on its outcome by the outcome of the other issues, a decision on the issue will be deferred.  

Lastly, any additional records of relevant treatment that are outstanding should be sought.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, attempt to obtain the records of any treatment of the Veteran for an incisional hernia at Harrison Hospital.  

2. The Veteran should be asked to identify any other records of private treatment he wants considered in connection with his appeal, which records should be sought.  

3. Any additional relevant records of VA treatment dated since December 2013 (the date on which records were last considered pursuant to the December 2013 Supplemental Statement of the Case) should be associated with the claims file.  

4. The Veteran should be provided an examination of his hiatal hernia with gastroesophageal reflux disease in order to ascertain its level of impairment.  The claims file should be provided the examiner for review in connection with the examination, and any indicated tests or studies should be performed.  All findings should be reported in detail.  

5. The Veteran should be provided an examination of his "abdominal scar, status post hiatal hernia repair associated with hiatal hernia with gastroesophageal reflux disease."  Its precise location, characteristics and any resulting impairment should be identified.  Whether it is distinct from any surgical scar associated with a 1995 a cecal resection for cecal adenoma and cholecystectomy should be indicated.  

6. After the requested development has been accomplished, together with any other development as may become indicated, re-adjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given an opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




